DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 5/6/2022, with respect to the rejection of claims 26-45 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Robinson, in view of Razavilar.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,166,082. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art to broaden the claims of the patent by removing limitations to yield the instant claims. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 6,618,585), hereinafter referred to as Robinson, in view of Razavilar (US Patent No. 7,009,952), hereinafter referred to as Razavilar.

8.	Regarding claim 26, Robinson discloses a computer-implemented method within a communications device, comprising:  receiving, via a wireless communication network, streaming content (fig. 1-3, col. 3, lines 47-51 wherein content is received by user presentation device from broadcast antenna); 
searching, while receiving the streaming content over the wireless communication network, for the streaming content being broadcast over a broadcast network (fig. 1-3, col. 5, lines 42-57 wherein device searches for a broadcast signal to replace the wireless transmission); 
selecting, based upon the searching, to receive the streaming content from the broadcast network and cease receiving the streaming content from the wireless communication network (fig. 1-3, col. 6, lines 1-20 wherein device locates broadcast transmission to replace wireless transmission reception).
However Robinson is silent in regards to disclosing notifying the wireless communication network, based upon the selecting, that the communications device has ceased receiving the streaming content.
Razavilar discloses notifying the wireless communication network, based upon the selecting, that the communications device has ceased receiving the streaming content (fig. 4, col. 7, lines 25-40 wherein the client process may send a stop message to the old router and receive an acknowledgment, before it sends message to the handoff).  Razavilar (col. 7, lines 20-30) provides motivation to combine the references wherein when handoff is performed from one connection to another, a message is sent which proceeds to tear down the old connection.  All the elements are known.  Combining the references would yield the instant claims wherein device selection for content source selection can be made at the content device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9.	Regarding claim 33, Robinson discloses a communications device, comprising:  a hardware processor configured to initiate the following operations:  receiving, via a wireless communication network, streaming content (fig. 1-3, col. 3, lines 47-51 wherein content is received by user presentation device from broadcast antenna); 
searching, while receiving the streaming content over the wireless communication network, for the streaming content being broadcast over a broadcast network (fig. 1-3, col. 5, lines 42-57 wherein device searches for a broadcast signal to replace the wireless transmission); 
selecting, based upon the searching, to receive the streaming content from the broadcast network and cease receiving the streaming content from the wireless communication network (fig. 1-3, col. 6, lines 1-20 wherein device locates broadcast transmission to replace wireless transmission reception).
However Robinson is silent in regards to disclosing notifying the wireless communication network, based upon the selecting, that the communications device has ceased receiving the streaming content.
Razavilar discloses notifying the wireless communication network, based upon the selecting, that the communications device has ceased receiving the streaming content (fig. 4, col. 7, lines 25-40 wherein the client process may send a stop message to the old router and receive an acknowledgment, before it sends message to the handoff).  Razavilar (col. 7, lines 20-30) provides motivation to combine the references wherein when handoff is performed from one connection to another, a message is sent which proceeds to tear down the old connection.  All the elements are known.  Combining the references would yield the instant claims wherein device selection for content source selection can be made at the content device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10.	Regarding claim 40, Robinson discloses a computer program product, comprising:  one or more computer readable storage media having program instructions embodied therewith, the program instructions, which when executed by a processor of a communications device, cause the communications device to perform:  receiving, via a wireless communication network, streaming content (fig. 1-3, col. 3, lines 47-51 wherein content is received by user presentation device from broadcast antenna); 
searching, while receiving the streaming content over the wireless communication network, for the streaming content being broadcast over a broadcast network (fig. 1-3, col. 5, lines 42-57 wherein device searches for a broadcast signal to replace the wireless transmission); 
selecting, based upon the searching, to receive the streaming content from the broadcast network and cease receiving the streaming content from the wireless communication network (fig. 1-3, col. 6, lines 1-20 wherein device locates broadcast transmission to replace wireless transmission reception).
However Robinson is silent in regards to disclosing notifying the wireless communication network, based upon the selecting, that the communications device has ceased receiving the streaming content.
Razavilar discloses notifying the wireless communication network, based upon the selecting, that the communications device has ceased receiving the streaming content (fig. 4, col. 7, lines 25-40 wherein the client process may send a stop message to the old router and receive an acknowledgment, before it sends message to the handoff).  Razavilar (col. 7, lines 20-30) provides motivation to combine the references wherein when handoff is performed from one connection to another, a message is sent which proceeds to tear down the old connection.  All the elements are known.  Combining the references would yield the instant claims wherein device selection for content source selection can be made at the content device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11.	Claims 27-32, 34-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Razavilar, in view of Shelby (US 2016/0057504), hereinafter referred to as Shelby.

12.	Regarding claim 27, Robinson and Razavilar are silent in regards to disclosing the method of claim 26, wherein the communications device receives personalized content from the wireless communication network responsive to the notifying.
However Shelby discloses the method of claim 26, wherein the communications device receives personalized content from the wireless communication network responsive to the notifying (fig. 1-2, paragraph 65 wherein user device can be configured to receive broadcast data and perform packet-switched cellular communications).  Shelby (paragraph 49) provides motivation to combine the references wherein user device can receive continuous service from overlapping network service.  All of the elements are known.  Combining the references would yield the instant claims wherein device receives personalized content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

13.	Regarding claim 28, Shelby discloses the method of claim 27, wherein the streaming content comprises general content, and the communications device is configured to concurrently present the general content received via the broadcast network and the personalized content received via the wireless communication network (fig. 1-2, paragraph 65 wherein user device can be configured to receive broadcast data and perform packet-switched cellular communications).

14.	Regarding claim 29, Shelby discloses the method of claim 28, wherein the personalized content is generated, responsive to the notifying, by a provider of the wireless communication network to supplement the general content (fig. 1-2, paragraph 48 wherein user device can communicate with the core network).

15.	Regarding claim 30, Shelby discloses the method of claim 29, wherein the personalized content is generated based upon subscriber data associated with the communications device (fig. 4, paragraph 63 wherein subscriber module is used to identify user receiving content).

16.	Regarding claim 31, Shelby discloses the method of claim 27, wherein the personalized content is timed to be received by the communications device to coincide with delivery of a particular portion of the streaming content (fig. 1-2 and 7, paragraphs 65 and 70-73 wherein primary and secondary content is synchronized for simultaneous display).

17.	Regarding claim 32, Robinson discloses the method of claim 26, wherein the searching is based upon comparing indicia associated with a channel associated with a broadcast network and indicia associated with the streaming content the communications device is receiving via the wireless communication network (fig. 2-3, col. 5, lines 1-20 wherein user is receiving broadcast content available from both public broadcast and IP broadcast).


18.	Regarding claim 34, Shelby discloses the communications device of claim 33, wherein the communications device receives personalized content from the wireless communication network responsive to the notifying (fig. 1-2, paragraph 65 wherein user device can be configured to receive broadcast data and perform packet-switched cellular communications).

19.	Regarding claim 35, Shelby discloses the communications device of claim 34, wherein the streaming content comprises general content, and the communications device is configured to concurrently present the general content received via the broadcast network and the personalized content received via the wireless communication network (fig. 1-2, paragraph 65 wherein user device can be configured to receive broadcast data and perform packet-switched cellular communications).

20.	Regarding claim 36, Shelby discloses the communications device of claim 35, wherein the personalized content is generated, responsive to the notifying, by a provider of the wireless communication network to supplement the general content (fig. 1-2, paragraph 48 wherein user device can communicate with the core network).

21.	Regarding claim 37, Shelby discloses the communications device of claim 36, wherein the personalized content is generated based upon subscriber data associated with the communications device (fig. 4, paragraph 63 wherein subscriber module is used to identify user receiving content).

22.	Regarding claim 38, Shelby discloses the communications device of claim 34, wherein the personalized content is timed to be received by the communications device to coincide with delivery of a particular portion of the streaming content (fig. 1-2 and 7, paragraphs 65 and 70-73 wherein primary and secondary content is synchronized for simultaneous display).

23.	Regarding claim 39, Robinson discloses the communications device of claim 33, wherein the searching is based upon comparing indicia associated with a channel associated with a broadcast network and indicia associated with the streaming content the communications device is receiving via the wireless communication network (fig. 2-3, col. 5, lines 1-20 wherein user is receiving broadcast content available from both public broadcast and IP broadcast).

24.	Regarding claim 41, Shelby discloses the computer program product of claim 40, wherein the communications device receives personalized content from the wireless communication network responsive to the notifying (fig. 1-2, paragraph 65 wherein user device can be configured to receive broadcast data and perform packet-switched cellular communications).

25.	Regarding claim 42, Shelby discloses the computer program product of claim 41, wherein the streaming content comprises general content, and the communications device is configured to concurrently present the general content received via the broadcast network and the personalized content received via the wireless communication network (fig. 1-2, paragraph 65 wherein user device can be configured to receive broadcast data and perform packet-switched cellular communications).

26.	Regarding claim 43, Shelby discloses the computer program product of claim 42, wherein the personalized content is generated, responsive to the notifying, by a provider of the wireless communication network to supplement the general content (fig. 1-2, paragraph 48 wherein user device can communicate with the core network).

27.	Regarding claim 44, Shelby discloses the computer program product of claim 43, wherein the personalized content is generated based upon subscriber data associated with the communications device (fig. 4, paragraph 63 wherein subscriber module is used to identify user receiving content).

28.	Regarding claim 45, Shelby discloses the computer program product of claim 41, wherein the personalized content is timed to be received by the communications device to coincide with delivery of a particular portion of the streaming content (fig. 1-2 and 7, paragraphs 65 and 70-73 wherein primary and secondary content is synchronized for simultaneous display).

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424